DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 9, 16, 18, and 21 are objected to because of the following informalities:  
In claims 9, 16, 18, and 21, “anti-HBA1c” should read “anti-HbA1c” (lower case “b”) to be consistent with “wherein the glycoprotein is HbA1c” in claim 9. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is no longer any verb after “detection part” in the below (“includes” has been deleted):

    PNG
    media_image1.png
    72
    776
    media_image1.png
    Greyscale

	The scope of the claim is unclear since there are words missing. It is unclear if this should be read as meaning includes, is, comprises, consists of, does not comprise, etc.
	For the purposes of examination, the claim was presumed to state that the detection part “includes” (a) and (b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-7, 13-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiku et al. (U.S. 2009/0087927) in view of Covington (U.S. 5,073,340) and McKee et al. (U.S. 2015/0241425).
Chiku et al. teach a porous carrier for performing immunochromatography methods (i.e., a chromatographic medium), wherein the porous carrier contains a detection part in which an antibody is immobilized (i.e., detection substance composed of a protein is fixed). See especially the abstract, [0004], [0007]-[0009], [0013], [0016], [0033]-[0035], Figs. 1-2 and accompanying legends. 
Furthermore, Chiku et al. teach that the detection site may contain stabilizers, such as lysine (i.e., a basic amino acid), which act as non-specific adsorption suppressing agents. See Chiku et al. at [0060]-[0061]). 
However, Chiku et al. are silent as to whether the detection part would also a polysaccharide comprising at least one of raffinose or maltotetraose.
Covington teach that a sugar can be included in an antibody solution being applied to a solid support (as a binder), in order to prevent non-specific binding (false positives) during the assay (see especially at col. 5, lines 33-38).
McKee et al. also pertains to a lateral flow test strip analogous to that of Chiku, and teach that protein aggregation modifying agents can be utilized to reduce or eliminate aggregation or denaturation of binding reagents, such as proteins (e.g., antibodies) that are stored on a porous substrate [0099]. McKee et al. teach that raffinose and other polysaccharides as examples of suitable protein aggregation modifying agents [0108], i.e. stabilizers.

Furthermore, Covington indicates that sugars may be included in antibody solutions deposited onto the solid support for use as binders, which is akin to the detection part of Chiku et al. containing immobilized antibody.
Moreover, the knowledge generally available to those of ordinary skill in the art included a general motivation to combine together two compositions each taught to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 
It would have been obvious to one of ordinary skill in the art to modify the chromatographic medium of Chiku et al. by including at the detection site a sugar such as raffinose, in addition to the lysine stabilizer, in order to achieve the same purpose, namely stabilization of the immobilized antibody and concomitant suppression of non-specific binding. In particular, McKee et al. taught that raffinose can be used to stabilize binding reagents (such as proteins/antibodies) which are present on a solid support; and Covington similarly recognized sugar to be suitable for suppression of nonspecific binding of binders, including antibodies, on solid supports. 
Accordingly, it would have been further obvious to combine together lysine, as in Chiku et al., with a sugar such as raffinose in order to achieve these same desirable effects. It would have been obvious to select raffinose as a known sugar known to be suitable for use in stabilizing protein.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
Absent evidence of criticality for the currently claimed amounts, it would have been obvious to one of ordinary skill to arrive at numbers within the claimed ranges out of the course of routine optimization, by adjusting the amounts of basic amino acid and/or polysaccharide in order to achieve desired levels of stability and reduced non-specific binding.
With respect to claims 6-7 and 14, Chiku et al. teach lysine as discussed above.
With respect to claim 13, Chiku et al. teach that preferably, an antibody is used as the analyte binding substance at the detection site [0009]-[0010], [0048], [0061], [0068]-[0069]. 
Furthermore, Chiku et al. teach optimizing the amount or density of the antibody at the detection site [0036]-[0037]. Chiku et al. suggest a density of e.g. 0.007 – 1.1 g/mm2 or subranges thereof e.g. 0.021 – 0.63 g/mm2 [0010]-[0012], [0037]. 
Although Chiku et al. express the amount of antibody in terms of g/mm2 rather than strictly g, note that Chiku et al. also report the size of the coated line such that it is possible to calculate the total g amount. 
In particular, Chiku et al. teach “a nitrocellulose strip having a width of 5 mm [that] is coated with an antibody to form a coated line having a width of 1 mm” [0037], thereby 2. Chiku et al. teach here densities of e.g. 0.007 – 1.1 g/mm2, which would equate to the range 0.035–5.5 g:
(0.007 g/mm2 x 5 mm2 ) = 0.035 g 
(1.1 g/mm2 x 5 mm2 ) = 5.5 g 
As noted above, Chiku et al. also teach the subranges 0.014 to 0.84 g/mm2 and 0.021 – 0.63 g/mm2 [0010]-[0012], which would equate to 0.07-4.2 g and 0.11-3.15g in the case of a detection line of 1 mm width in a 5 mm strip.
In such a case as this where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Absent evidence of criticality for the claimed range, it would have been obvious to arrive at the claimed amounts of antibody out of the course of routine optimization, simply by choosing from amounts within the ranges taught by Chiku et al. as being suitable.

Claims 8-9, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiku et al. (U.S. 2009/0087927) in view of Covington (U.S. 5,073,340) and McKee et al. (U.S. 2015/0241425) as applied to claim 1 above, and further in view of Ito et al. (WO 2015/108082 A1).
It is noted that Ito et al. is not an English language document, however, an English language version is available as the national stage entry, U.S. 2016/0334338 A1. The cited passages below refer to the text of U.S. 2016/0334338 A1.
Chiku et al., Covington, and McKee et al. are as discussed in detail above. 
Chiku et al. indicate that their invention is applicable to a wide variety of analytes, including tumor marker antigens and other antigenic peptides [0029]. 
g, as discussed in detail with respect to claim 13 above.
However, Chiku is silent as to whether the analyte to be detected is a glycoprotein, such as HbA1c glycoprotein, as in claims 8-9, 16, 18, and 21.
Similarly, the immunochromatographic medium of Chiku includes immobilized antibody specific for the target analyte (i.e., detection antibody fixed in detection part; see especially at [0004], [0009]-[0010], [0037], [0048], [0061], [0068]-[0069]), but the reference does not specifically teach an immobilized anti-HbA1c antibody, as in claims 9, 16, 18, and 21.
Nevertheless, hemoglobin A1C (HbA1c) was recognized in the prior art to be an analyte of clinical interest, being useful for indicating a patient’s blood sugar control over the preceding months. See for example Ito et al., who teach that hemoglobin A1c (HbA1c) is used in diagnosis diabetes because HbA1c reflects the average blood glucose level in the past 1 to 2 months [0004]. Furthermore, Ito et al. indicate that HbA1c is suitably detected by immunochromatographic analysis (abstract, [0011]-[0019], [0050]-[0056], Fig. 1), analogous to the chromatographic medium of Chiku et al. 
More specifically, Ito et al. teach that the immunochromatographic medium may contain antibody-coated portion 16 which is coated with anti-HbA1c antibody ([0056], [0061]), thereby reading on a detection part in which a detection substance composed of an anti-HbA1c antibody is fixed.
It would have been obvious to one skilled in the art before the effective filing date, to have adapted the chromatographic medium of Chiku, Covington, and McKee to the detection of the glycoprotein HbA1c as analyte of interest so that the device could be used to detect this 
More specifically, when adapting the chromatographic medium of Chiku, Covington, and McKee to the detection of the glycoprotein HbA1c in order to diagnose diabetes as analyzed in detail above, it would have been further obvious to employ an immobilized antibody in the detection part that is specific for this analyte, i.e. an anti-HbA1c antibody, in order to achieve such detection of HbA1c. 
One skilled in the art would have had a reasonable expectation of success because Ito et al. taught that HbA1c may be suitably detected using an immunochromatographic medium, which also describes the device of Chiku.
With respect to the recited amounts of antibody as in claims 16, 18, and 21, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
As analyzed in detail above with respect to claim 13, Chiku et al. teach adjusting the amount of antibody immobilized in the detection part, teaching densities of 0.007 – 1.1 g/mm2, 0.014 to 0.84 g/mm2 or 0.021 – 0.63 g/mm2 [0010]-[0012], [0037], which would equate to 0.035–5.5 g, 0.07-4.2 g and 0.11-3.15g in the case of a detection line of 1 mm width in a 5 mm strip.
prima facie case of obviousness exists. See MPEP 2144.05. Absent evidence of criticality for the claimed range, it would have been obvious to arrive at the claimed amounts of antibody out of the course of routine optimization, simply by choosing from amounts within the ranges taught by Chiku et al. as being suitable.

Response to Arguments
The § 103 rejections based on Chiku et al. (U.S. 2009/0087927) in light of the evidence of Tao et al. are withdrawn in response to Applicant’s amendments to claim 1 to specify raffinose or maltotetraose.
With respect to the § 103 rejections based on the combination of Chiku et al. (U.S. 2009/0087927) in view of Covington (U.S. 5,073,340) and McKee et al. (U.S. 2015/0241425), Applicant argues that the data in the specification provides evidence of the superiority of Examples 1-6 as compared to Comparative Examples 1-10 which are outside of the scope of claim 1. Applicant asserts that the superiority could not be expected based on the cited references. See Reply, page 8.
Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). 
unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Moreover, it has been long held that “even though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (quoting In re Aller, 220 F.2d 454, 456 (1955), and citing In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)). 
Initially, Applicant in the reply does not clearly articulate the nature of the results believed to be unexpected. 
Additionally, the evidence presented in the specification is insufficient as it is not commensurate in scope with the claims.
For example, claim 1 does not specify how the polysaccharide and basic amino acid are integrated into the medium. The claim is missing a word after “detection part”, but presuming the intended word is “includes”, this would not be commensurate in scope with the showing (see Interview Summary Record mailed 12/16/2020).
Additionally, claim 1 as presented encompasses a variety of chromatographic media, not limited to immunochromatographic devices using antibodies as were used in the Examples. It appears that in the Examples, the antibody to be fixed in the detection part was applied to the detection part in a solution containing elements (a) and (b). However, as currently claimed, (a) and (b) could come to be present in the detection part by any means, e.g. by migration to the detection part rather than being part of the applied antibody solution. There is insufficient 
In contrast to the examples in the specification, claim 1 would encompass any polysaccharide comprising at least one of raffinose and maltotetraose, which could be for example higher order sugars that merely comprise these as part of their structures (rather than the free sugars raffinose and maltotetraose per se).
Similarly, the basic amino acid of claim 1 (b) as broadly claimed is not necessarily a basic amino acid per se; it could be a free amino acid or it could be e.g. lysine present as part of a larger protein. The Examples of the specification do not apparently investigate the latter scenario, and so would not be commensurate in scope with the claims.
The data also do not support unexpected results for any basic amino acid or for any concentrations of (a) and (b). 
For at least these reasons, there is insufficient evidence to substantiate unexpected results at present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Altschul et al. (U.S. 2012/0282636 A1) is also cited as relevant to dependent claims 13, 16, and 18, specifically for its teachings of a chromatographic medium (test strip) analogous to that of Chiku, in which the immobilized antibody used was used in amounts of 0.2-1 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699